Citation Nr: 1713626	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-00 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a skin disability of the bilateral hands.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were previously remanded by the Board in September 2016.  


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran's skin disability of the bilateral hands began in active service or is otherwise etiologically related to active service, to include exposure to jet fuel, paint thinner, and other solvents.

2.  The preponderance of the evidence weighs against a finding that the Veteran's asthma began in active service or is otherwise etiologically related to active service, to include exposure to jet fuel, paint thinner, and other solvents.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability of the bilateral hands have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by April 2012 and November 2013 letters.  

The evidence includes the Veteran's service treatment records, service personnel records, post-service private and VA medical records, and lay evidence.  

The Veteran was afforded VA examinations in January 2014 and November 2015 and an addendum medical opinion was provided in October 2016 in response to his claims.  The examination reports and medical opinion include a review of the Veteran's relevant medical history and lay testimony with a completed physical examination and other appropriate testing.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the prior remand has been undertaken, as the claims were readjudicated by the agency of original jurisdiction (AOJ), and VA records and adequate VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board is obligated to provide sufficient reasons and bases in support of a decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Skin disability of the bilateral hands

The Veteran contends that he developed a rash on the interdigital areas of his hands when exposed to sunlight due to in-service exposure to jet fuel, gas, toluene, and other solvents used to clean engine and hydraulic equipment.  He indicated that he did not wear gloves while working with jet fuel.  At a November 2015 examination, the Veteran estimated his exposure to about three to four months in a year during his four years of active service.

As discussed below, the Board finds service connection for a skin disability of the bilateral hands is not warranted because the probative evidence of record is against a finding that a skin condition is related to active service, to include exposure to jet fuel, paint thinner, and other solvents.

Initially, the Board finds the preponderance of the evidence against a finding that a skin disability of the bilateral hands was incurred during the Veteran's active service.  Service treatment records reflect September 1970 treatment for a skin rash under the arms and in the groin region, but do not reflect any treatment or complaints for a skin condition of the bilateral hands.  The Veteran's March 1972 separation examination was negative for any skin abnormalities.  Moreover, a November 2015 VA examination indicated the Veteran had a diagnosis of dermatitis since the 1980s, noting that he first reported a rash on his hands in May 2012 and had not sought medical treatment for the disorder, and concluded that the Veteran did not have long-standing dermatitis.  

In addition, the Board concludes that the Veteran's bilateral hand skin disability is not related to active service as the November 2016 VA opinion is highly probative evidence against the claim.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.).  The examiner is a medical doctor that possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the opinion reflects a review of the Veteran's claims file and relevant medical literature to provide a persuasive rationale that the Veteran's skin disability was not a result of exposure to jet fuel, paint thinners, or solvents because he was not regularly exposed; the examiner explained that the Veteran reported exposure for a few months per year and the exposure resulted in no immediate effects.  The examiner reviewed relevant medical literature, noted that there were limited studies addressing the issue, and concluded that the available medical literature did not support any findings of systemic or dermal effects of jet fuel in humans; the examiner also determined that paint thinner may result in dry skin, and a regular exposure to solvents could result in skin rash.  The medical opinion is consistent with other evidence of record, to include a November 2015 VA opinion that reviewed a medical study on the toxicity of jet fuel and found no evidence that exposure resulted in chronic, sustained dermatitis.  The Board notes that the Veteran submitted articles in support of his claims, but finds the medical literature to be of limited probative value as the studies were not conclusive and are of minimal relevancy to the Veteran's skin disability claim.  

The Board acknowledges the Veteran may sincerely believe that a skin disability of the bilateral hands is related to active service, to include chemical exposure, but notes that he is not competent to address a medical question that is beyond the purview of lay knowledge and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Notably, the VA examiners were aware of the Veteran's reported history yet still offered negative opinions after a review of the Veteran's complaints and history as well as relevant medical articles.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for a skin disability of the bilateral hands must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

IV. Asthma

The Veteran contends that his asthma is related to exposure to jet fuel, gas, toluene, and other solvents in connection with his military duties as a maintenance worker.  He reported respiratory irritation and a cough since exposure in service.  

As discussed below, the Board finds the preponderance of the evidence is against a finding that asthma was incurred during the Veteran's active service or is directly related to service.  

Service treatment records indicate the Veteran was treated for a chest cold in September 1968 and for bronchitis and viral upper respiratory infection cold in August 1971.  The Veteran's separation examination reported a negative chest X-ray report and no lung or chest abnormalities, with his corresponding report of medical history reporting no asthma, shortness of breath, or chronic cough.  The medical evidence indicates the Veteran was initially diagnosed with asthma in the 1980s and the Veteran does not contend that he was diagnosed with asthma while in active service.  

Moreover, the Board finds the November 2015 and November 2016 VA opinions against the claim to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. at 470-71; see also Prejean v. West, 13 Vet. App. at 448-49.  Here, the examiner is a physician that possesses the necessary education, training, and expertise to provide the requested opinions.  Additionally, the opinions reflect a review of the Veteran's claims file and provide persuasive rationale that the Veteran's asthma has a multifactorial etiology unrelated to service, to include exposure to jet fuel, paint thinner, or chemical solvents.  The November 2015 opinion noted risk factors for asthma included airway hyperreactivity that may be due to sensitization to allergens and that the Veteran's gastrointestinal reflux disease (GERD), history of smoking, and marijuana use could trigger asthma symptoms.  The examiner also explained that the Veteran's in-service respiratory symptoms resolved with no findings at separation from service and medical literature did not support an etiological link between acute bronchitis and asthma or asthma and jet fuel.  The November 2016 opinion found it unlikely that asthma was caused by in-service chemical exposures because the Veteran's reported exposure was found to be short in duration and asthma was not an immediate effect of any of the claimed exposures.  The examiner explained that available medical literature on exposure to jet fuel found no respiratory effects of accidental inhalation of high levels of jet fuel, animal studies did not find altered respiratory clinical signs due to inhalation, and chronic exposure in animals did not cause long-term pulmonary changes; the examiner also reported that paint thinner could cause immediate respiratory irritation and prolonged or regular exposure to solvents could cause lung damage, congestion, coughing, shortness of breath, chest tightness, and irritated throat.  The Board finds that the medical opinions to be consistent with other evidence of record, to include a January 2014 VA examination noting the Veteran reported a smoking history from 1970 to 1980 and that he had no breathing problems until the late 1970s to early 1980s, when he began to have a severe cough and was diagnosed with asthma.

The Board acknowledges that the Veteran submitted medical literature indicating a link between exposure to aircraft fuel and other organic solvents and medical problems.  Specifically, one article found no significant association between the chemical trichloroethylene and the development of cancer, another found higher rates of asthma in populations surrounding airports but noted no study had yet found a causative link between aviation fuel pollution and a higher mortality rate, and a Deployment Health and Family Readiness Library article reported that breathing aircraft fuel and exhaust fumes could lead to health problems and long-term exposure to exhaust could aggravate lung function and cause asthma.  However, the Board finds the literature to be less probative than the VA medical opinions against the claim as the articles lack rationale and the generic medical literature do not address the specific facts of this case. 

The Board also acknowledges the Veteran's statements that he had regular respiratory irritation and cough since active service and that he believes jet fuel and chemicals used to clean engine and hydraulic equipment in service caused his asthma, but notes that he is not competent to address a medical question that is beyond the purview of lay knowledge and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Notably, the VA examiners were aware of the Veteran's reported history yet still offered negative opinions after a review of the Veteran's complaints and history as well as relevant medical articles.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for asthma must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.





ORDER

Service connection for a bilateral hand skin disability is denied.

Service connection for asthma is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


